The motion of the petitioner is disposed of as follows: 1. Motion to amend the petition by adding the new charges set forth in the affidavit of Mr. Bruchhausen granted. 2. The charges heretofore referred to Hon. Burt Jay Humphrey, official referee, and concerning which testimony has been taken, are referred to Hon. Isaac M. Kapper, official referee, to proceed on the testimony already taken, if agreed to by the parties, or to take testimony anew if such agreement should not be made. 3. To hear the above items 1 and 2 and to report thereon, with recommendations to the court. 4. In making recommendations the official referee will take into consideration the report heretofore made by Hon. Burt Jay Humphrey, official referee, dated June 9, 1937. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ. [See 250 App. Div. 780; 253 id. 726; 254 id. 884.]